

Exhibit 10.4


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Second Amendment”) is effective
this 26th day of April, 2019 by and between Brixmor Property Group, Inc. (the
“Company”) and Steven Siegel (“Executive”).
WHEREAS, Executive and the Company entered into an Employment Agreement dated
November 1, 2011, as amended by First Amendment to Employment Agreement dated
February 26, 2019 (the “Employment Agreement”);
WHEREAS, Executive and the Company desire Executive’s continued employment with
the Company under certain amended terms and conditions as set forth herein; and
WHEREAS, the parties now desire to further amend the Employment Agreement
accordingly.
NOW, THEREFORE, in consideration of the premises above, the parties hereto agree
as follows:
1.Section 5(h) of the Employment Agreement is deleted in its entirety and
replaced with the following:


“(h)    Excise Tax Provision. In the event it is determined that any payment or
benefit (within the meaning of Section 280G(B)(2) of the Code) to Executive or
for his benefit paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise in connection with, or arising out of, his
employment (“Payments”), would be subject to the excise tax imposed by Section
4999 of the Code or any interest or penalties are incurred by Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the total Payments shall be reduced to the extent the payment of such amounts
would cause Executive’s total Payments to constitute an “excess parachute
payment” under Section 280G of the Code and by reason of such excess parachute
payment the Executive would be subject to an Excise Tax, but only if the
after-tax value of the Payments calculated with the foregoing restriction exceed
those calculated without the foregoing restriction. In that event, Executive
shall designate those rights, payments, or benefits under this Agreement, any
other agreements, and any benefit arrangements that should be reduced or
eliminated so as to avoid having the payment or benefit to Executive under this
Agreement be deemed to be an excess parachute payment; provided, however, that
in order to comply with Section 409A of the Code, the reduction or elimination
will be performed in the order in which each dollar of value subject to a right,
payment, or benefit reduces the parachute payment to the greatest extent. All
determinations under this subparagraph (h) shall be made at the expense of the
Company by a nationally recognized public accounting firm selected by the
Company and subject to approval of Executive, which approval shall not be
unreasonably withheld. Such determination shall be binding upon Executive and
the Company in the absence of manifest error. To the extent the terms of this
subsection 5(h) conflict with the terms of an equity award granted pursuant to
this Agreement, this subsection 5(h) shall govern.”


2.Except as otherwise provided herein, all other provisions of the Employment
Agreement shall remain in effect.


3.This Amendment and the Employment Agreement (other than the above section
superseded by this Amendment) constitute the entire agreement between the
parties on the subject of Executive’s employment with the Company.


4.This Amendment shall be governed by and construed in accordance with the laws
of the State of New York, without regard to conflicts of laws principles
thereof.


5.This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment.











--------------------------------------------------------------------------------






BRIXMOR PROPERTY GROUP, INC.
/s/ James M. Taylor_________________
By: James M. Taylor
Title: Chief Executive Officer and President
EXECUTIVE
/s/ Steven Siegel____________________
Steven Siegel



